DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2011/0012711 A1) in view of Takai et al. (US 2014/0126782 A1).
a.	Regarding claim 1, Abe discloses an electronic device (Fig. 8) comprising:
a determination unit (Abe discloses “[t]he biometrics information authentication unit 121 [using] templates registered in advance to authenticate the transmitted biometrics information (step S107), and determines whether the authentication has succeeded or not (step S109)” at Fig. 1-121 and ¶¶0139-0140) configure to:

a control unit configured to perform control corresponding to the method (Abe discloses “the application control unit 101 [obtaining] the attribute certificate, the application control unit 101 stores the obtained attribute certificate to a predetermined position, and starts providing a predetermined service based on the authentication result information indicating the success of the authentication (step S117)” at Fig. 1-101 and ¶0143),
wherein the determination unit and the control unit are each implemented via at least one processor (Abe discloses “[t]he CPU 901 functions as a processing unit and a control unit, and it controls the whole or a part of operation in the information processing apparatus” at Fig. 8-901 and ¶0156). 
However, Abe does not disclose determine whether acquired biological information regarding an eve of a target user is unsuitable for biometric authentication; 
determine, on a basis of information regarding a state of the target user or a state of a surrounding environment of the target user, a cause of the unsuitability and a method by which the target user may perform predetermined steps in order to correct the cause of the unsuitability and thus realize an environment for acquiring additional biological information that is suitable for the biometric authentication when the acquired biological information is unsuitable for biometric authentication; and 
inform the target user of the cause of the unsuitability, prompt the target user to perform the predetermined steps, and perform control corresponding to the method,

Takai discloses determine whether acquired biological information regarding an eve of a target user is unsuitable for biometric authentication (Takai disclose “The operation input unit 601 can detect movement of the gaze position or gaze point of the user wearing the image display apparatus 1, by using any of the inside camera pointing toward the user's face and the myoelectric sensor and the electrooculogram sensor that respectively detect a muscle potential and an eye potential when in contact with the user's head or facial area. By using an identification pattern involving the movement of the gaze position or gaze point of the user, the user identifying and authenticating unit 602 can perform the user identification and authentication processing on the basis of a degree of matching with a pre-stored authentication pattern involving the movement of a gaze position or a gaze point” at Fig. 8-602 and ¶¶0101-0102); 
determine, on a basis of information regarding a state of the target user or a state of a surrounding environment of the target user, a cause of the unsuitability and a method by which the target user may perform predetermined steps in order to correct the cause of the unsuitability and thus realize an environment for acquiring additional biological information that is suitable for the biometric authentication when the acquired biological information is unsuitable for biometric authentication (Takai discloses the “state-information obtaining unit … [obtaining] state information regarding the state of the user who uses the image display apparatus 1, and outputs the state information to the control unit 501. Examples of the state information obtained by the state-information obtaining unit 505 include the states of tasks of the user (e.g., as to whether or not the user is wearing the image display apparatus 1), the states of operations and actions performed by the user (e.g., the attitude of the user's head on which the image display apparatus 1 is mounted, the movement of the user's line of sight, movement such as walking, 
inform the target user of the cause of the unsuitability, prompt the target user to perform the predetermined steps, and perform control corresponding to the method (Takai discloses that “the user identifying and authenticating unit 602 regards the user identification or authentication processing as being unsuccessful and displays an authentication failure screen (not illustrated) in step S2108. Subsequently, the process returns to step S2104 in which an identification pattern input by the user is received again, and the user identification and authentication processing is repeatedly executed. However, when the number of failures in the authentication processing reaches a predetermined number of times or when the authentication processing does not complete within a predetermined period of time after the start of the procedure illustrated in FIG. 21, it is regarded that the authentication of the user has failed, and this processing routine is ended” at Figs. 21-S2106 and S2108 and ¶0155),
wherein the cause of the unsuitability is at least one selected from the group consisting of direct sunlight, an eve not being open, movement of the target user, movement of an image capturing device, obstruction, shifting of a contact lens, and color of a contact lens (Takai discloses the “state-information obtaining unit … [obtaining] state information regarding the state of the user who uses the image display apparatus 1, and outputs the state information to the 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the authentication process using the state-information obtaining unit of Takai to Abe’s biometrics information authentication unit.
The suggestion/motivation would have been to enable “provide an improved image display apparatus that … uses to view images, an improved image display method, and an improved computer program” (Takai; ¶0010).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein the control unit performs control of the electronic device or an external device (Abe discloses the application control unit “[stopping] the execution of the application” at ¶0039).
c.	Regarding claim 4, the combination applied in claim 1 discloses wherein the determination unit determines the method on the basis of information regarding the state of the 
d.	Regarding claim 5, the combination applied in claim 1 discloses wherein the information regarding a state of the target user indicates at least one of information regarding a degree of opening of the eye, information regarding a line of sight of the target user, information regarding a body part, of the target user, information regarding a place in which the target user is located, information regarding a movement of the target user, information regarding transportation used by the target user, information regarding an awake state, a state of excitement, or a state of fatigue of the target user, and information regarding a contact lens worn by the target user (Takai discloses the “state-information obtaining unit … [obtaining] state information regarding the state of the user who uses the image display apparatus 1, and outputs 
e.	Regarding claim 6, the combination applied in claim 1 discloses wherein the determination unit determines the method on a basis of information regarding a state of a surrounding environment of a target user of the biometric authentication as the information regarding an environment for acquiring biological information (Takai discloses that the “environment-information obtaining unit 504 obtains environment information regarding an ambient environment of the image display apparatus 1 and outputs the environment information to the control unit 501. Examples of the environment information obtained by the environment-information obtaining unit 504 include an ambient light intensity, a sound intensity, a location or place, a temperature, weather, time, and an image of the surroundings. In order to obtain those pieces of environment information, the environment-information obtaining unit 504 may have various environmental sensors, such as a light-intensity sensor, a microphone, a global 
f.	Regarding claim 7, the combination applied in claim 1 discloses wherein the information regarding a state of a surrounding environment of the target user indicates at least one of weather information of a place in which the target user is located, geographical information of a place in which the target user is located, information regarding brightness in surroundings of the target user, information regarding a radiation direction of light, and information regarding an object existing around the target user (Takai discloses that the “environment-information obtaining unit 504 obtains environment information regarding an ambient environment of the image display apparatus 1 and outputs the environment information to the control unit 501. Examples of the environment information obtained by the environment-information obtaining unit 504 include an ambient light intensity, a sound intensity, a location or place, a temperature, weather, time, and an image of the surroundings. In order to obtain those pieces of environment information, the environment-information obtaining unit 504 may have various environmental sensors, such as a light-intensity sensor, a microphone, a global positioning system (GPS) sensor, a temperature sensor, a humidity sensor, a clock, an outside camera pointing outward to photograph an outside scene (an image in the user's field of view), and a radiation sensor (none of which are illustrated in FIG. 5)” at Fig. 5-504 and ¶0076).
g.	Regarding claim 8, the combination applied in claim 1 discloses wherein the determination unit determines whether acquired biological information regarding the eye of a target user is unsuitable for biometric authentication after biometric authentication (Abe discloses “[t]he biometrics information authentication unit 121 [using] templates registered in advance to authenticate the transmitted biometrics information (step S107), and determines whether the authentication has succeeded or not (step S109)” at Fig. 1-121 and ¶¶0139-0140).

wherein the authentication unit is implemented via at least on processor (Abe discloses “[t]he CPU 901 functions as a processing unit and a control unit, and it controls the whole or a part of operation in the information processing apparatus” at Fig. 8-901 and ¶0156).
i.	Regarding claim 10, the combination applied in claim 1 discloses wherein the biometric authentication is iris authentication (Abe discloses “biometrics authentication such as fingerprint authentication, face authentication, and iris authentication” at ¶0035).
j.	Regarding claim 11, the combination applied in claim 1 discloses wherein the electronic device is a smartphone or an eveglass-tvpe wearable terminal (Takai discloses “a user wearing a see-through type head-mounted image display apparatus” at Fig. 1 and ¶0067).
k.	Regarding claim 12, Abe discloses an information processing method that is executed by a computer, the information processing method (Abe discloses “[t]he information processing apparatus 10 mainly [including] not only the above-described imaging unit 105 and the security chip, but also a CPU 901, a ROM 903, and a RAM 905. Further, the information processing apparatus 10 includes a host bus 907, a bridge 909, an external bus 911, an interface 913, an input device 915, an output device 917, a storage device 919, a drive 921, a connection port 923, and a communication device 925” at Fig. 8 and ¶0155).
Moreover, rest of the claim limitations are analogous and correspond to claim 1. See rejection of claim 1 for further explanation. 
	l.	Regarding claim 13, claim 13 is analogous and corresponds to claim 12. See rejection of claim 12 for further explanation.

n.	Regarding claim 15, the combination applied in claim 1 discloses wherein the information regarding the state of the target user includes a degree of opening of the eye (Takai discloses the “state-information obtaining unit … [obtaining] state information regarding the state of the user who uses the image display apparatus 1, and outputs the state information to the control unit 501. Examples of the state information obtained by the state-information obtaining unit 505 include the states of tasks of the user (e.g., as to whether or not the user is wearing the image display apparatus 1), the states of operations and actions performed by the user (e.g., the attitude of the user's head on which the image display apparatus 1 is mounted, the movement of the user's line of sight, movement such as walking, and open/close states of the eyelids), and mental states (e.g., the level of excitement, the level of awareness, and emotion and affect, such as whether the user is immersed in or focused on viewing inside images displayed on the display panels 509), as well as the physiological states of the user. In order to obtain those pieces of state information from the user, the state-information obtaining unit 505 may have various state sensors, such as a GPS sensor, a gyro-sensor, an acceleration sensor, a speed sensor, a pressure sensor, a body-temperature sensor, a perspiration sensor, a myoelectric sensor, an electrooculogram sensor, a brain-wave sensor, an inside camera pointing inward, i.e., toward the user's face, and a microphone for inputting voice uttered by the user, as well as an attachment sensor having a mechanical switch (none of which are illustrated in FIG. 5)” at Fig. 5-505 and ¶0077).
o.	Regarding claim 16, the combination applied in claim 5 discloses wherein the information regarding the state of the target user includes information regarding a movement of 
p.	Regarding claim 17, the combination applied in claim 5 discloses wherein the information regarding the state of the target user includes information regarding transportation used by the target user (Takai discloses the “state-information obtaining unit … [obtaining] state information regarding the state of the user who uses the image display apparatus 1, and outputs the state information to the control unit 501. Examples of the state information obtained by the state-information obtaining unit 505 include the states of tasks of the user (e.g., as to whether or not the user is wearing the image display apparatus 1), the states of operations and actions performed by the user (e.g., the attitude of the user's head on which the image display apparatus 1 is mounted, the movement of the user's line of sight, movement such as walking, 
q.	Regarding claim 18, the combination applied in claim 5 discloses wherein the information regarding the state of the target user includes information regarding a contact lens worn by the target user (Takai discloses the “state-information obtaining unit … [obtaining] state information regarding the state of the user who uses the image display apparatus 1, and outputs the state information to the control unit 501. Examples of the state information obtained by the state-information obtaining unit 505 include the states of tasks of the user (e.g., as to whether or not the user is wearing the image display apparatus 1), the states of operations and actions performed by the user (e.g., the attitude of the user's head on which the image display apparatus 1 is mounted, the movement of the user's line of sight, movement such as walking, and open/close states of the eyelids), and mental states (e.g., the level of excitement, the level of awareness, and emotion and affect, such as whether the user is immersed in or focused on viewing inside images displayed on the display panels 509), as well as the physiological states of the user. In order to obtain those pieces of state information from the user, the state-information obtaining unit 505 may have various state sensors, such as a GPS sensor, a gyro-sensor, an acceleration sensor, a speed sensor, a pressure sensor, a body-temperature sensor, a perspiration sensor, a myoelectric sensor, an electrooculogram sensor, a brain-wave sensor, 
r.	Regarding claim 19, the combination applied in claim 5 discloses wherein the information regarding the state of the surrounding environment of the target user includes weather information of a place in which the target user is located (Takai discloses the “state-information obtaining unit … [obtaining] state information regarding the state of the user who uses the image display apparatus 1, and outputs the state information to the control unit 501. Examples of the state information obtained by the state-information obtaining unit 505 include the states of tasks of the user (e.g., as to whether or not the user is wearing the image display apparatus 1), the states of operations and actions performed by the user (e.g., the attitude of the user's head on which the image display apparatus 1 is mounted, the movement of the user's line of sight, movement such as walking, and open/close states of the eyelids), and mental states (e.g., the level of excitement, the level of awareness, and emotion and affect, such as whether the user is immersed in or focused on viewing inside images displayed on the display panels 509), as well as the physiological states of the user. In order to obtain those pieces of state information from the user, the state-information obtaining unit 505 may have various state sensors, such as a GPS sensor, a gyro-sensor, an acceleration sensor, a speed sensor, a pressure sensor, a body-temperature sensor, a perspiration sensor, a myoelectric sensor, an electrooculogram sensor, a brain-wave sensor, an inside camera pointing inward, i.e., toward the user's face, and a microphone for inputting voice uttered by the user, as well as an attachment sensor having a mechanical switch (none of which are illustrated in FIG. 5)” at Fig. 5-505 and ¶0077).
s.	Regarding claim 20, the combination applied in claim 5 discloses wherein the information regarding the state of the surrounding environment of the target user includes information regarding brightness in surroundings of the target user (Takai discloses the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664